 256DECISIONS OF THENATIONALLABOR RELATIONS BOARDRoad Sprinkler Fitters Local Union No. 669, a/wUnited Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industryof the United States and Canada,AFL-CIOandGrinnell Fire Protection Company, Inc. andCoal, Ice,BuildingMaterial,Supply Drivers,Riggers,Heavy Haulers,Warehousemen andHelpers Local UnionNo. 716,a/w Internation-al Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,AFL-CIO.Case 25-CD-253August 24, 1989DECISION AND DETERMINATION OFDISPUTEBY MEMBERSCRACRAFT,HIGGINS, ANDDEVANEYThe charge in this Section 10(k) proceeding wasfiled on May 30, 1989, by the Employer,allegingthat the Respondent,Road Sprinkler Fitters Local669, violated Section 8(b)(4)(D) of theNationalLaborRelations Act by engaging in proscribed ac-tivitywith an object of forcing the Employer toassign certainwork to employees it representsrather than to employees represented by TeamstersLocal 716. The hearing was held on June 16, 1989,beforeHearing Officer John Petrison. The Em-ployer and Local 669 filed posthearing briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record,the Board makes the following find-ings.I.JURISDICTIONThe Employer,Grinnell FireProtection Compa-ny, Inc. (Fire Protection),a Delawarecorporation,is a divisionof Grinnell Corporation (Grinnell) en-gaged in thefabricationand installation of firesprinkler systems and components.Fire Protectionhas a fabricationfacility inIndianapolis,Indiana,where it annuallypurchases and receives goodsvalued in excessof $50,000 directly from points lo-cated outside Indiana.We find that the Employerisengaged in commercewithin themeaning ofSection 2(6) and(7)of the Actand that RoadSprinkler Fitters Local 669 (Local 669) and Team-sters Local 716 (Local 716)are labor organizationswithin the meaning of Section 2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeGrinnellFire Protection and Grinnell SupplySales(Supply Sales)are divisions of the parentGrinnell Corporation.Each division operates as aseparate entity.As stated above, Fire Protectionfabricates and installs custom fire protection sys-tems for general contractors.Supply Sales is awholesale distributor of components used in fireprotection systems.Road Sprinkler Fitters Local669 represents employees nationwide who are em-ployed in Fire Protection's fabrication shops.Teamsters Local 716 represents employees em-ployed by Supply Sales.In 1988,Grinnell,the parent company,decidedto house both a new fabrication shop of the FireProtection division and a relocated,downsized op-eration for the Supply Sales division in a singlenew Indianapolis,Indiana facility.As part of thenewly consolidated operation, Grinnell initiated anexperimental inventory system in which the Team-sters-represented employees of Supply Sales wouldperform the work of stocking materials and pickinginventory for use in Fire Protection's fabricationprocess.A similar experiment was already under-way at facilities shared by Fire Protection andSupply Sales in Dallas,Texas,and in Fresno, Cali-fornia.Prior to this experiment,Road SprinklerFitters-represented employees of Fire Protectionhad performed this work in maintaining that Com-pany's own in-house inventory.Grinnell decided in the fall of 1988 that the ex-perimental inventory control and supply systemwas not satisfactory.Accordingly,it terminated theexperiment at Indianapolis and elsewhere.At Indi-anapolis,Fire Protection purchased its own inven-tory and assigned the inventory work to the fabri-cation shop employees represented by Local 669.Thereafter,Local 716 filed several grievancesunder its contract with Supply Sales seeking to re-claim that work.In anticipation of arbitration ofthose grievance claims,Local 669sent a letter toFire Protection on May 25,1989,stating that:Local 669 is prepared to take any lawfulaction which is necessary to retain our work.Thisaction includes but is not limited to astrike at the fabrication shop in Indianapolis,picketing at this and/or other Grinnell facili-tiesor jobsites,and the revocation of Grin-nell's right to use the U.A. label on its prod-uct.296 NLRB No. 39 PLUMBERSLOCAL669 (GRINNELL FIREPROTECTION)257B.Work in DisputeThe disputed work involves the handling, stock-ing, storing,and pulling of materials (includingyardwork) for use by Grinnell Fire ProtectionCompany,Inc., at its Indianapolis,Indiana fabrica-tion shop.C. Contentions of the PartiesThe Employer, Fire Protection, and Local 669agree that reasonablecause existsto believe thatLocal 669 violated Section 8(b)(4)(D) of the Act;that no voluntarymeans existsfor adjustment ofthe jurisdictional dispute; and that the work in dis-pute should be awarded to employees representedby Local 669 based on the factors of its collective-bargaining agreementwith the Employer, the Em-ployer's preference and past practice, area practice,and the economy and efficiency of operations.Local 716 did not appear at the hearing and hasnot filed anystatementin support of its claim thatthe work in dispute should be assigned to employ-ees of SupplySaleswho are represented by Local716. Based on the grievances filed, Local 716 ap-parently believes that its contract with GrinnellCompany, discussed below, proscribed the reas-signmentof the work in dispute after it had beenassignedto employees of Supply Sales.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k), itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violatedand that the parties have not agreed on a methodfor voluntary adjustment of the dispute. Based onLocal 669's May 25, 1989 letter to the Employerthreatening to engage in coercive strike and picket-ing action and to revoke the Employer's right touse the unionemblem on its components if FireProtectionreassignedthework in dispute to em-ployees represented by Local 716, we find reasona-ble cause to believe that a violation of Section8(b)(4)(D) has occurred. Absent any contention orevidence to the contrary, we further find that thereexists noagreed-on method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E.Merits ofthe DisputeSection 10(k) requires the Board to make an af-firmative award of disputedwork afterconsideringvarious factors.NLRBv.ElectricalWorkers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). TheBoard has held that its determination ina jurisdictional dispute is an act of judgment basedon commonsense andexperience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevantinmaking thedetermination of this dispute.1.Certification and collective-bargainingagreementsNo party claims there are certifications applica-ble to the work in dispute. Local 669 has a collec-tive-bargainingagreementwith the Employer, FireProtection.Article 17, section B.2, of that agree-mentspecifically covers the "unloading, handling,placing into stockpiles or bins the piping, valves,fittings, etc., as related to fabrication." TeamstersLocal 716 has a collective-bargaining agreementwith Grinnell Company covering Supply Sales em-ployees at theIndianapolisfacility shared with FireProtection. This contract states generally that work"presently performed or hereafter assigned to thebargainingunit" cannot be subcontracted,trans-ferred, or reassigned. Although Local 716's con-tract is with the Employer's parent company anddoes not specifically refer to the work in dispute, itarguably covers that work. Accordingly, we con-clude that the factor of certifications and relevantcollective-bargaining agreements does not favor anaward of the work in dispute to either group ofemployees.2.Company preference and past practiceThe Employer prefers that the work in disputebe performed by employees represented by Local669. Prior to the brief experimental system involv-ingconsolidated inventorymaintenancewithSupply Sales, employees represented by Local 669in all of Fire Protection's fabrication shops had his-torically beenassignedthe disputed work. The ex-perimental system operated for only a few monthsand at present all the Employer's fabrication shopshave reverted to the past practicein assigning thework in dispute. We find that this factor favors anaward to employees represented by Local 669.3.Area practiceThere is evidence about four other union-repre-sented sprinkler fabrication shopsin the area. Inthree of these shops, employees represented byLocal 669 perform the work ofmaintaining the em-ployer's own inventory. The other shop's employ-ees are represented by the Teamsters. The recordalso shows that Local 669 has agreements with 26fabrication shops in 13 States and in each of theseplants the disputed work is performed by employ- 258DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDees represented by Local 669.There is no evidenceof any other employer having assigned in-house in-ventory work for a sprinkler fabrication shop toemployees represented by the Teamsters.There-fore,this factor favors awarding the disputed workto the Employer's employees represented by Local669.4.Relative skillsThe evidence indicates that the work in disputerequired only modest skills that could be learned ina 2-month period. Therefore,this factor does notfavor either group of employees.5.Economy and efficiencyAccording to uncontradicted evidence,it is moreeconomical and efficient to use employees repre-sented byLocal 669.The Employer testified thatemployees representedby Local 669were cross-trained and that the Company could assign the em-ployees to other work when inventory needs de-clined.The number of employees needed was lesswhen the disputed work was assigned to employeesrepresentedby Local 669than it had been whenSupply Sales employees representedby Local 716performed the work.Finally,after the brief inven-tory experiment with Supply Sales ended,the Em-ployer experienced a substantial decrease in inven-tory delays and shipments of incomplete orders.This factor favors awarding the disputed work toemployees represented by Local 669.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by RoadSprinkler Fitters Local 669 are entitled to performthe work in dispute. We reach this conclusion rely-ing on employer preference and past practice, areapractice, and economy and efficiency of operations.In making this determination,we are awarding thework to employees represented by Road SprinklerFittersLocal 669, not to that Union or its mem-bers.The determination is limited to the controver-sy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe NationalLaborRelations Board makes thefollowing Determination of Dispute.Employees of Grinnell Fire Protection Compa-ny, Inc.,represented by Road Sprinkler FittersLocal Union No. 669,a/w United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada,AFL-CIO,are entitled to perform thehandling,stocking,storing,and pulling of materials(including yard work)for use by Grinnell FireProtection Company,Inc., at its Indianapolis, Indi-ana fabrication shop.